DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Obvious-type Double Patenting rejection is maintained as Applicant did not substantively traverse it.
Applicant’s arguments, see Remarks filed 8/25/2022, are persuasive as to the 35 U.S.C. 102 and 103 rejections over Xia (2009/0282948). That rejection has been withdrawn. The rejections over Qin (US 2016/0082418), however, are maintained for the reasons which appear below.
Applicant traversed the 35 U.S.C. 112(d) rejection on the grounds that claim 14 implicitly includes the lower limit recited in claim 1. This argument is not persuasive. Claim 14 recites a range of 1.5 nm or less. This range does not further limit the range of 0.5 nm to 5 nm in claim 1. Other claims explicitly recite a lower limit for facet thickness despite having a smaller upper limit (see claims 3 and 9-12). There is no basis to assume the range recited in claim 14 is narrower than what is actually recited.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 8/25/2022 is sufficient to overcome the rejection of the claims based upon Xia (2009/0282948).
The Declaration under 37 CFR 1.132 filed 8/25/2022 is insufficient to overcome the rejection of the claims based upon Qin (US 2016/0082418) as set forth in the last Office action because: The Declaration does not establish that the claimed nanocage distinguishes over the hollow nanostructure of Qin.
First, Declarant has not established that the nanostructure of Qin does not contain at least 80% of a single metal atom. To the contrary, Qin teaches the nanostructure frame can be made of a metal or metal alloy, and examples of the metal include Pt (¶ 85). Thus, Qin teaches the frame being an alloy of multiple elements or a metal of a single element. Qin also teaches that the Ag template used in making the nanostructure is etched away (¶ 86).
Second, Declarant has not established the facet thickness of the nanostructure in Qin is not within the claimed range. Qin expressly teaches the facet thickness is 0.6 nm to 4 nm (¶ 84), which lies within the range of claim 1 and overlaps the ranges of other claims. Third, Declarant argues the specific galvanic-free approach of Qin has only been demonstrated for Ag-Au nanostructures. This argument is not persuasive. Declarant identifies no disclosure in Qin restricting the galvanic-free approach exclusively to Ag-Au nanostructures (and not, e.g., Ag-Pt nanostructures). Regardless of the examples in Qin, the prior art expressly includes Pt along with Au as possible metals for making a nanostructure frame with a single metal (see ¶ 85). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. The Declaration is not persuasive as to the rejections over Qin and they are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,835,955. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of Patent ‘955 are drawn to a Ru polyhedral nanocage having dimensions that overlap those recited in instant claims 1, 13-16 and 19-20, which are also directed to a Ru polyhedral nanocage. In addition, claim 2 of Patent ’955 and instant claim 15 are identical.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites that the face thickness is about 1.5 nm or less. However, claim 1, from which claim 14 depends, recites a face thickness of about 0.5 nm to 5 nm. Claim 14 therefore fails to further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US 2016/0082418).
Regarding claim 1, Qin teaches a core-frame nanostructure having a frame (corresponding to the claimed facets) around a hollow area within the frame (¶ 10). The frame has a thickness of 0.6-5 nm (¶ 84) and comprises metal atoms such as Au, Pd, Pt, Ag or their combinations (¶ 85). The frame can also be solely a single metal such as Pt (¶ 85), thus meeting the claimed requirement of “at least 80% of a single type of metal atom”.
With respect to the limitation “wherein the polyhedral nanocage is produced by a process…” this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The product by process limitation of claim 1 does not set forth any required physical features not taught by, or present in, the prior art, nor is it clear what features inherent to the claimed product would not be present in the prior art. Therefore, Qin is considered to anticipate claim 1.
Regarding claim 13, Qin teaches the frame has a thickness of 3-6 atomic layers (¶ 84).
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-1.2 nm (¶ 84).
Regarding claim 15, Qin teaches facets sharing twin planes (¶ 102).
Regarding claim 16, Qin teaches the frame can have a variety of shapes, including a cube, wire, octahedron, icosahedron, decahedron, etc. (¶ 85).
Regarding claim 20, Qin discloses that the facets include {100}, {110} and {111} (see ¶ 294).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1 and evidenced by maelabs (“Platinum, Pt”).
The limitations of claim 1 have been addressed above.
Regarding claim 2, Qin teaches the nano structure includes an icosahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 3, Qin teaches the nano structure includes an octahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 4, Qin teaches the nano structure includes a prism frame (¶ 85). A hexagonal prism is a type of prism and Qin therefore renders the claimed shape obvious. The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Qin does not expressly teach each of the faces of the prism is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a prism with faces having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 5, Qin teaches the nano structure includes a cubic frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin.
Regarding claim 6, Qin teaches the nano structure includes a decahedral frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 13, Qin teaches the frame thickness of 1-10 atomic layers (¶ 84) which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-4.0 nm (¶ 84), which overlaps the claimed range creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 19, Qin teaches a largest dimension of the frame is 10 to 300 nm (¶ 85) which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1, further in view of Xie et al. (US 2015/0069015) as evidenced by Sargent-Welch (“Table of Periodic Properties of the Elements”).
The limitations of claim 1 have been addressed above. Qin does not expressly teach Rh or Ir nanocages.
Regarding claim 9, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Rh in the nano-frame of Qin because Xie teaches the Rh can be replaced by other platinum group metals including platinum and palladium (¶ 39), which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Rh nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 10, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh nano-frame may have an octahedral shape (¶ 25). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Rh in the nano-frame of Qin because Xie teaches the Rh can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Rh nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 11, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Ir in the nano-frame of Qin because Xie teaches the Ir can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Ir nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 12, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have an octahedral shape (¶ 25). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Ir in the nano-frame of Qin because Xie teaches the Ir can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Ir nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 12PM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784